—In two related proceedings pursuant to Social Services Law § 384-b to adjudicate the subject children to be permanently neglected and to terminate parental rights, the parents separately appeal from two orders of disposition (one as to each child) of the Family Court, Kings County (Segal, J.), both dated November 24, 1997, which, after a fact-finding hearing, inter alia, found that the parents had permanently neglected the children Precious Sarah B. and Sylvia Beatrize L., terminated their parental rights as to the subject children, and transferred custody and guardianship of them to the petitioner.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
We reject the appellants’ contentions that their recent enrollment in drug rehabilitation programs warranted the entry of suspended judgments (see, Matter of Michael B., 80 NY2d 299; Matter of Albert E., 259 AD2d 315; Matter of C. Children, 253 *394AD2d 554; Matter of Paul B., 247 AD2d 920; Matter of Tiffany A., 242 AD2d 709; Matter of Latesha Nicole M., 219 AD2d 521).
The appellants’ remaining contentions do not require reversal under the circumstances of this case. Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.